      Case 20-12890-mkn   Doc 46   Entered 07/23/20 15:53:07   Page 1 of 4




    Entered on Docket
    July 23, 2020
___________________________________________________________________
Case 20-12890-mkn   Doc 46   Entered 07/23/20 15:53:07   Page 2 of 4
             Case 20-12890-mkn          Doc 46     Entered 07/23/20 15:53:07        Page 3 of 4




 1                                     RULE 9021 DECLARATION
 2
            In accordance with LR 9021, counsel submitting this document certifies that the order
 3
 4   accurately reflects the Court’s ruling and that:

 5          ☐ The court has waived the requirement of approval under LR 9021(b)(1).
 6
            ☐ No party appeared at the hearing or filed an objection to the motion.
 7
            ☒ I have delivered a copy of this proposed order to all counsel who appeared at the
 8          hearing, and any unrepresented parties who appeared at the hearing, and each has
 9          approved or disapproved the order, or failed to respond, as indicated below:

10     APPROVE/DISAPPROVE                       APPROVE/DISAPPROVE
11                                              /s/ Brian D. Shapiro
12     ___________________________              ___________________________
       THOMAS E. CROWE, ESQ.                    BRIAN D. SHAPIRO, ESQ.
13     Thomas E. Crowe P.L.C.                   Law Office of Brian D. Shapiro, LLC
       2830 S. Jones Blvd, Suite 3              510 S. 8th Street
14     Las Vegas, Nevada 89146                  Las Vegas, NV 89101
15
       Counsel for the Debtor                   Attorney for SBI Investments LLC, 2014-1
16                                              APPROVE/DISAPPROVE
17
                                                /s/ Ivan J. Reich
18                                              ___________________________
                                                IVAN J. REICH, ESQ.
19                                              Nason, Yeager, Gerson, Harris & Fumero, P.A.
                                                3001 PGA Boulevard, Suite 305
20                                              Palm Beach Gardens, Florida 33410
21
                                                Attorney for SBI Investments LLC, 2014-1
22
23
            ☐ I certify that this is a case under Chapter 7 or 13, that I served a copy of this order with
24          the motion pursuant to LR 9014(g), and that no party has objected to the form or content
            of the order.
25
            I declare under penalty of perjury that the foregoing is true and correct.
26
27                                  By: /s/ Edward M. McDonald Jr.
                                    Edward M. McDonald Jr., Esq.
28                                  United States Department of Justice
                                    Attorney for the United States Trustee
Case 20-12890-mkn   Doc 46   Entered 07/23/20 15:53:07   Page 4 of 4
